Requirement for Information under 37 CFR 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.


Applicant had provided substantially large filing of information disclosure documents, and to clarify the relevancy of the provided IDS’s, applicant and the assignee of this application are required under 37 CFR 1.105 to:
eliminate clearly irrelevant and marginally pertinent cumulative information and if a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention to be the most significance, per MPEP 2004 section 13;
identify which reference within the IDS is material to patentability of the claimed invention, per 35 USC 1.56 (Duty to disclose information material to patentability);
provide a concise explanation of the relevancy for each of the non-English references, per MPEP 609 and 37 CFR 1.98 (3).

Applicant had provided substantially large filing of information disclosure documents with abundant commonly assigned and related cases to the instant application.  Since Applicant is in a better position to know what invention are being claimed in these various patents and applications with respect to the instant invention, applicant and the assignee of this application are required under 37 CFR 1.105 to provide:
identification for all copending patents and applications having common assignee or inventive entity;
for each of the identified patent/application from above, Applicant is required to specifically point out the commonality and differences among the corresponding claims from the identified paten/application versus that of the claims within the instant application.  Applicant is required to compare claim to claim with specific identification of claimed combination/elements.
The main purpose for this requirement is to aid the Office in the determination of potential double patenting issues for subsequent Office actions.  

4.	The applicant is reminded that the reply to this requirement must be made withcandor and good faith under 37 CFR 1.56. Where the applicant does not have orcannot readily obtain an item of required information, a statement that the item isunknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

5. 	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664